Exhibit 10.2.13

Verigy Ltd. 2006 Equity Incentive Plan
Notice of Share Option Award
(Four Tranche - French Optionee)

You have been granted the following option to purchase Verigy Ltd. (the
“Company”) ordinary shares as follows:

Name of Optionee:

 

«Name»

 

 

 

Total Number of Shares:

 

«TotalShares»

 

 

 

Type of Option:

 

Nonstatutory Stock Option

 

 

 

Date of Award:

 

«AwardDate»

 

 

 

Expiration Date:

 

«ExpDate». This option may expire earlier if your Service terminates earlier, as
described in the Stock Option Agreement.

 

The Option shall be divided into four tranches of «1/4shares» each, with
exercise prices(1) and vesting as follows:

Exercise Prices

Exercise Price Per Share, 1st Tranche:

 

$«PricePerShare1st» (the last sale price of Verigy ordinary shares on the Date
of Award);

 

 

 

Exercise Price Per Share, 2nd Tranche:

 

The last sale price of Verigy ordinary shares on the 11th business day following
Verigy’s announcement of financial results for the fiscal quarter ending
«2pricingdate»(2);

 

 

 

Exercise Price Per Share, 3rd Tranche:

 

The last sale price of Verigy ordinary shares on the 11th business day following
Verigy’s announcement of financial results for the fiscal quarter ending
«3pricingdate»(2); and

 

 

 

Exercise Price Per Share, 4th Tranche:

 

The last sale price of Verigy ordinary shares on the 11th business day following
Verigy’s announcement of financial results for the fiscal quarter ending
«4pricingdate»(2).

 

Vesting Schedule

1st Tranche («1/4shares»):

 

The first tranche of shares subject to this option vests in 16 equal quarterly
installments commencing three months from the Date of Award, provided that you
continue to be an Awardee Eligible to Vest as of the applicable vesting date.

 

 

 

2nd Tranche («1/4shares»):

 

The second tranche of shares subject to this option vests in 15 equal quarterly
installments commencing three months from «2pricingdate», provided that you
continue to be an Awardee Eligible to Vest as of the applicable vesting date.

 

--------------------------------------------------------------------------------

(1) The exercise price for the 1st tranche is equal to the closing price of
Verigy’s ordinary shares on the Date of Award.  Except as set forth in the
accompanying Option Agreement, the exercise prices for the 2nd through
4th tranches shall be equal to the closing price of Verigy ordinary shares on
the pricing dates indicated above.  Such prices shall be set automatically and
without any further action on the part of the Company or the optionee.

(2) If such pricing date falls during a Closed Period (as defined by Section L.
255-177 of the French Commercial Code), then the pricing shall take place on the
next trading day following expiration of the Closed Period.


--------------------------------------------------------------------------------




 

3rd Tranche («1/4shares»):

 

The third tranche of shares subject to this option vests in 14 equal quarterly
installments commencing three months from «3pricingdate», provided that you
continue to be an Awardee Eligible to Vest as of the applicable vesting date.

 

 

 

4th Tranche («1/4shares»):

 

The fourth tranche of shares subject to this option vests in 13 equal quarterly
installments commencing three months from «4pricingdate», provided that you
continue to be an Awardee Eligible to Vest as of the applicable vesting date.

 

 

 

Exercisability of Option

 

Except as otherwise provided in the event of death or disability, each tranche
of this option shall first become exercisable on that date that is four years
and one day following the date on which the exercise price of such tranche
became fixed.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Verigy Ltd. 2006 Equity Incentive Plan and the
Verigy Ltd. 2006 Equity Incentive Plan for Options Granted to Employees in
France (the “French Option Plan”) (together, the “Plan”) and the Stock Option
Agreement, both of which are made a part of this document.

You further agree that the Company shall cause the shares issued upon exercise
of this option to be deposited in your Smith Barney Account and, further, that
the Company may deliver electronically all documents relating to the Plan or
this option (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you regarding such posting.

Your option grant is intended to qualify for favorable tax and social security
contributions treatment in France under Sections L. 225-177 to L. 225-186 of the
French Commercial Code, as subsequently amended.

 

Optionee:

 

Verigy Ltd.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

2


--------------------------------------------------------------------------------




VERIGY LTD. 2006 EQUITY INCENTIVE PLAN
SHARE OPTION AGREEMENT

 

(Four Tranche - French Optionee)

 

 

 

Tax Treatment

 

This option is intended to be a nonstatutory stock option, as provided in the
Notice of Share Option Grant.

 

 

 

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the date that is 7 years after the Date of Grant,
as shown in the Notice of Share Option Grant. (It may expire earlier if your
Service terminates, as described below.)

 

 

 

Vesting

 

This option becomes exercisable during the Option term, as shown in the Notice
of Share Option Grant, as long as you remain an Awardee Eligible to Vest (as
defined in the U.S. Plan).

 

 

 

 

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason, except as otherwise provided in the Plan
and this Share Option Agreement.

 

 

 

Regular Termination

 

If your Service terminates for any reason except death, disability (as defined
below), or retirement due to age, in accordance with the Company’s or a
Subsidiary’s or Affiliate’s retirement policy, then this option will expire as
to each tranche at the close of business at Company headquarters on the later of
(i) three months after your termination date or (ii) three months after the date
such tranche first became exercisable. The Company determines when your Service
terminates for this purpose.

 

 

 

Death

 

If you die before your Service terminates, this option will become immediately
vested and exercisable in full and will expire at the close of business at
Company headquarters on the date 6 months after the date of death.

 

 

 

 

 

In the event of your death after cessation of employment but prior to the
termination of the option, your heirs may exercise the vested options for 6
months following your death. In these circumstances, all unvested options will
lapse upon your death.

 

 

 

 

 

All vested options that are not exercised within 6 months of your death will be
forfeited. The 6-month exercise period will apply without regard to the term of
the option.

 

 

 

Disability

 

If your Service terminates because of your disability which is defined as
disability under categories 2 or 3 under Section L. 341-4 of the French Social
Security Code, then this option will become immediately vested and exercisable
in full and expire at the close of business at Company headquarters on the date
12 months after your termination date, or, if earlier, the expiration of the
term of this option.

 

 

 

Retirement

 

If your Service terminates because of retirement due to age, the options will
continue to vest for 12 months following the date of termination, the option
shall terminate as to the shares that do not vest in such 12-month period and
the option shall be exercisable as to the vested shares for one year after the
date you cease to be an Awardee Eligible to Vest or, if earlier, the expiration
of the term of the option.

 

3


--------------------------------------------------------------------------------




 

Special Provisions for Accelerated
Pricing of Unpriced Tranches

 

Notwithstanding the establishment of pricing dates for the 2nd, 3rd and
4th tranches of the award as set forth in the Notice of Stock Option Award, the
exercise price of any previusly unpriced tranche shall be established in
accordance with the following in the following circumstances:

 

 

 

 

 

Change of Control. In the event that prior to any pricing date the Company or
any third party publicly announces any transaction or event which, as announced
or if consummated, would constitute a Change of Control (as defind in the Plan)
of the Company, the per-share exercise price for each tranche of this option not
already priced as of the date of such announcement shall become fixed at an
amount equal to the closing price of Verigy ordinary shares on the last trading
day immediately preceding such announcement.

 

 

 

 

 

Termination of Employment. In the event that prior to any pricing date your
Service (as defined in the Plan) with the Company and its affiliates shall
terminate for any reason, then the per-share exercise price for each tranche of
this option not already priced as of the date of such termination of Service
shall become fixed at an amount equal to the closing price of Verigy ordinary
shares on the last trading day immediately preceding your last day of Service.

 

 

 

 

 

No Affect On Vesting or Exercisability. The Vesting provisions applicable to any
tranche shall not be affected by a change in the timing of establishing the
exercise price in accordance with the preceding paragraphs.

 

 

 

Leaves of Absence and Part-Time
Work

 

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another Company approved leave of absence, and
if continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.

 

 

 

 

 

Your status as an Awardee Eligible to Vest (as defined in the U.S. Plan) will
always cease upon termination of employment with the Company or a Subsidiary or
Affiliate except as provided in Article 5 of the U.S. Plan.

 

 

 

 

 

If you commence working on a part-time basis, then the vesting schedule
specified in the Notice of Share Option Grant may be adjusted in accordance with
the Company’s part-time work policy or the terms of an agreement between you and
the Company pertaining to your part-time schedule.

 

 

 

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

 

Notice of Exercise

 

You may exercise this option from time to time for any number of shares for
which the option is then exercisable, by notice in writing, electronically or by
other means to, and as prescribed by, the Company’s equity incentive
administration service provider (the “administration service provider”). Your
exercise notice will be effective and irrevocable at such time as your notice,
method of payment and such other documentation as the administration service
provider may require have been received by the administration service provider.
You hereby direct the Company to deposit any shares issued upon exercise of the
option in your Smith Barney account.

 

4


--------------------------------------------------------------------------------




 

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Form of Payment

 

When you exercise this option, you must provide for payment of the option
exercise price for the shares that you are purchasing. Notwithstanding any
provision in the U.S. Plan to the contrary, upon exercise of an option, the full
exercise price will be paid either in cash, by check or by credit transfer.
Under a cashless exercise program, you may give irrevocable instructions to the
administration service provider to properly deliver the option price to the
Company.

 

 

 

Withholding Taxes and Stock
Withholding

 

Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the option grant, including the grant, vesting
or exercise of the option, the subsequent sale of shares acquired pursuant to
such exercise and the receipt of any dividends; and (2) do not commit to
structure the terms of the grant or any aspect of the option to reduce or
eliminate your liability for Tax-Related Items.

 

 

 

 

 

Prior to exercise of the option, you will pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer, within legal
limits, or from proceeds of the sale of shares. Finally, you will pay to the
Company or the Employer, by means of cash, check or credit transfer, any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
shares that cannot be satisfied by the means previously described. The Company
may refuse to honor the exercise and refuse to deliver the shares if you fail to
comply with your obligations in connection with the Tax-Related Items as
described in this section.

 

 

 

Restrictions on Resale

 

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

Transfer of Option

 

This option may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by the beneficiary designation, will or by
the laws of descent or distribution and may be exercised, during your lifetime,
only by you.

 

 

 

Retention Rights

 

Your option or this Share Option Agreement does not give you the right to be
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time.

 

5


--------------------------------------------------------------------------------




 

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by submitting the required notice in
accordance with the provisions under “Notice of Exercise” set forth above and
paying the exercise price and any applicable withholding taxes. No adjustments
are made for dividends or other rights if the applicable record date occurs
before you exercise this option, except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

 

 

 

Nature of the Grant

 

In accepting the grant, you acknowledge that:

(a)   the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Share Option
Agreement;

(b)   the grant of the option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;

(c)   all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;

(d)   you are voluntarily participating in the Plan;

(e)   the option is an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Companyor the Employer, and
which is outside the scope of your employment contract, if any;

(f)   the option is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer;

(g)   in the event that you are not an employee of the Company, the option grant
will not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the option grant will not be interpreted to form an
employment contract with the Employer or any subsidiary or affiliate of the
Company;

(h)   the future value of the underlying shares is unknown and cannot be
predicted with certainty;

(i)   if the underlying shares do not increase in value, the option will have no
value;

(j)   if you exercise your option and obtain shares, the value of those shares
acquired upon exercise may increase or decrease in value, even below the
exercise price;

(k)   in consideration of the grant of the option, no claim or entitlement to
compensation or damages shall arise from termination of the option or diminution
in value of the option or shares purchased through exercise of the option
resulting from termination of your employment by the Company or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws) and
you irrevocably release the Companyand the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this

 

6


--------------------------------------------------------------------------------




 

 

Share Option Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim; and

(l)   in the event of termination of your employment, your right to receive the
option and vest in the option under the Plan, if any, will terminate effective
as of the date that you are no longer actively employed and will not be extended
by any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of termination of employment, your right to exercise
the option after termination of employment, if any, will be measured by the date
of termination of your active employment and will not be extended by any notice
period mandated under local law; the Company shall have the exclusive discretion
to determine when you are no longer actively employed for purposes of your
option grant.

 

 

 

Data Privacy Notice and Consent

 

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Share Option Agreement by and among, as applicable, your employer, the
Company, its subsidiaries and its affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

 

 

 

 

 

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the shares received upon exercise of
the option may be deposited. You understand that Data will be held only as long
as is necessary to implement, administer and manage your participation in the
Plan. You understand that you may, upon request, view Data, request additional
information about the storage and processing of Data ,correct Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand that refusal or
withdrawal of consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, You understand that You may contact your local human resources
representative.

 

 

 

 

7


--------------------------------------------------------------------------------




 

Language

 

If you have received this Share Option Agreement or any other document related
to the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

 

 

 

Applicable Law

 

This Share Option Agreement shall be governed by, and construed in accordance
with, the laws of the Republic of Singapore (except its choice-of-law
provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Share Option Agreement by
reference.

 

 

 

 

 

This Share Option Agreement and the Plan constitute the entire understanding
between you and the Company regarding this option. Any prior agreements,
commitments or negotiations concerning this option are superseded. This Share
Option Agreement may be amended only by another written agreement between the
parties.

 

 

 

 

 

If one or more of the provisions of this Share Option Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Share Option Agreement to be construed so
as to foster the intent of this Share Option Agreement and the Plan

 

YOUR ELECTRONIC SIGNATURE TO THIS NOTICE AND AGREEMENT IS YOUR AGREEMENT TO
ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

8


--------------------------------------------------------------------------------